E. D. Smith, J.
The jury having passed upon the facts of the case, the only points presented for review arise upon the exceptions taken to the charge, and during the trial in respect to the reception of evidence.
The first exception presented arises upon the motion of the defendant’s counsel to dismiss the complaint, on the ground that it did not appear by the pleadings that the defendant was a resident of the county of Monroe. The court properly allowed the complaint to be amended in this respect, and this objection was thereby obviated.
The objection that the defendant having settled with the plaintiff did not afterward prosecute the complaint before the magistrate, and was not responsible for such prosecution was properly held invalid. The justice had no right to dismiss the complaint upon any such suggestion; he was bound to see whether any crime had been committed by the plaintiff before he could lawfully discharge him, and he did not err in refusing to consider what the receipt given on such settlement between the plaintiff and defendant covered. They could not lawfully compound a felony, and the magistrate could not recognize a settlement of such an offense plainly charged in the affidavit made by the defendant. The questions as to what took place upon the arrest and before the magistrate, and as to the defendant’s acts in respect to the prosecution, and whether his conduct was malicious or not, were all properly submitted to the jury, and the judge did, not err in advising them that the question whether theré was probable cause for such complaint and prosecution, upon the facts as *150they appeared, was a question of law for the court. Bulkeley v. Keteltas, 6 N. Y. 384.
The charge of the judge was correct, that if the plaintiff submitted to the control of the officer upon being informed by him that he had a warrant for him, it was a sufficient arrest, and, also, that the count for false imprisonment could not be sustained:. Upon the whole, I think the case was fairly tried and submitted to the jury upon the law and the facts, and that the order and judgment should be affirmed.

So ordered.